 1
 2
                                                              JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   SYLEE CASTLE,                          No. 2:18-CV-01538 JVS (JDE)
12                     Plaintiff,
                                             JUDGMENT
13                v.
14   L. SPRINGS,
15                     Defendants.
16
17
18         Pursuant to the Order of Dismissal Without Prejudice,
19         IT IS HEREBY ADJUDGED that this action is dismissed without
20   prejudice.
21
22
23   Dated: May 28, 2019
24                                            ______________________________
25                                            JAMES V. SELNA
                                              United States District Judge
26
27
28
